692 S.E.2d 391 (2010)
STATE
v.
Jamie Antwon MITCHELL.
No. 158P09-2.
Supreme Court of North Carolina.
January 28, 2010.
James Antwon Mitchell, pro se.
Lars F. Nance, Assistant Attorney General, for State of NC.
Prior report: 194 N.C.App. 705, 671 S.E.2d 340.
The following order has been entered on the motion filed on the 7th of August 2009 by Defendant-Appellant for Petition for Certiorari Review Under G.S. 15A-1444:
*392 "Motion Denied by order of the Court in conference this the 28th of January 2010."